

Exhibit 10.15
[calixlogosmall.jpg]


Petaluma Headquarters
1035 N. McDowell Blvd.
Petaluma, CA 94954
Phone: 707-766-3000
Fax: 707-283-3100

December 18, 2013
                            


William Atkins
3600 Macomb St., NW
Washington, DC 20016-3164


Dear William:


On behalf of Calix, Inc. (the "Company"), I am pleased to offer you this
employment agreement for the full time position of Executive Vice President
(EVP) and Chief Financial Officer (CFO), of the Company, contingent on approval
of the terms of this offer by the Compensation Committee of the Calix Board of
Directors.
The terms of your position with the Company are as set forth below:
1.Position.
(a)    You will become the EVP, CFO of the Company, initially working out of the
Company's headquarters office in Petaluma, California. You will report directly
to Carl Russo, President and Chief Executive Officer of the Company.
(b)    You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that:
(1)    you will devote all of your business time and attention to the business
of the Company,
(2)    the Company will be entitled to all of the benefits and profits arising
from or incident to all such work services and advice,
(3)    you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company's Board of Directors, and
(4)    you will not directly or indirectly engage or participate in any business
that is competitive in any manner with the business of the Company.



--------------------------------------------------------------------------------



Notwithstanding the foregoing, however, you shall be permitted to continue to
serve on the boards of directors of the companies set forth on Attachment A
hereto; provided, however, that you will devote only such time to those
companies as is required to properly discharge your fiduciary duties thereto and
you shall, as situations allow, make a good faith effort to resign from such
boards as soon as practicable. Nothing in this letter agreement will prevent you
from accepting speaking or presentation engagements in exchange for honoraria or
from serving on boards of charitable organizations, from owning no more than 1%
of the outstanding equity securities of a corporation whose stock is listed on a
national stock exchange, or from investing in the two private companies listed
on Attachment A1.
2.    Effective Date. Subject to fulfillment of any conditions imposed by this
letter agreement, the terms of this agreement shall commence February 5, 2014.
3.    Proof of Right to Work. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States, once obtained. Such
documentation must be provided to us within three business days of your receipt,
or our relationship with you may be terminated. Until such time as your work
permit is approved, you will perform your services as CFO to the Company through
your personal service company, Arbor LLC.
4.    Compensation. You will receive a base salary of $11,538.46 every two
weeks, which equates to $300,000.00 annually, on the Company's regular payroll
dates and subject to applicable tax withholding. In addition, you will be
eligible to receive a 2014 bonus targeted at 50% of your annualized base salary
based on meeting objectives and funding approved by the Compensation Committee.
5.    Signing Bonus. In addition, you will be paid a one-time lump sum sign-on
bonus of $20,000, subject to applicable tax withholding, on the first pay period
following your date of hire. This sign-on bonus is contingent on you signing and
returning the enclosed Sign-On Bonus Repayment Agreement.
6.    Change in Control and Severance Plan. You will be eligible to participate
in the Calix, Inc. Executive Change in Control and Severance Plan (“CIC Plan”)
as a “Senior Executive” (as defined in the CIC Plan). A copy of the CIC Plan is
attached as Attachment B.
7.    Stock Option Grant. In connection with the commencement of your
employment, the Company will recommend that the Board of Directors grant you an
option to purchase 300,000 shares of the Company's Common Stock ("Shares") with
an exercise price equal to the fair market value on the date of the grant, as
determined by the Board of Directors. This option will vest during the period
that you remain continuously employed by the Company at the rate of 25% of the
Shares on the one year anniversary of the Effective Date, with the remainder of
the Shares vesting monthly thereafter in equal installments over the next 36
months.
8.    Option Terms. To the maximum extent allowed by law, the options will be
subject to the terms of the Company's 2010 Stock Plan and the Stock Option
Agreements between you and the Company.



--------------------------------------------------------------------------------



9.    Benefits.
(a)    Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other
executive-level employees of the Company, subject to any eligibility
requirements imposed by such plans.
(b)    Vacation; Sick Leave. You will be entitled to such number of paid
vacation days per year equivalent to that provided to other executive-level
employees of the Company. Vacation accrues ratably per pay period and may not be
taken before it is accrued.
(c)    Business Expenses. The Company shall reimburse you, following submission
of appropriate documentation, for the reasonable travel, entertainment, cellular
telephone and other business expenses incurred in connection with your duties to
the Company, other than any expenses related to travel on personal or private
aircraft, subject to the Company's expenditure and reimbursement guidelines.
(d)    Work Permits.    The Company will provide assistance in procuring the
necessary work permits for you and any dependents accompanying you, and will
bear the cost of any immigration counsel necessary in connection therewith. The
Company will assist in the procurement of your permanent residence.
10.    Relocation.    The Company will pay for reasonable costs associated with
household goods relocation for you and your, shipment of personal vehicles, and
temporary storage for up to one year, up to a maximum budget of $45,000. Your
Company sponsored move will be coordinated through Crown Relocation in
accordance with the above limits and the Calix approved relocation policy.
11.    Temporary Housing.        The Company will also pay the cost of
relocation travel from Washington DC to San Francisco CA. In addition the
Company will pay rent, utilities, and lease related charges for temporary
housing in San Francisco, CA for up to 12 months, subject to a cap of $8,500 per
month.
12.    Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon your continued adherence to the terms and conditions of the
Company's Confidential Information and Invention Assignment Agreement. A copy of
your signed agreement is enclosed as Attachment B.
13.    No Conflicts. You understand and agree that by accepting this offer of
employment, you represent to the Company that your performance will not breach
any other agreement to which you are a party and that you have not, and will not
during the term of your employment with the Company, enter into any oral or
written agreement in conflict with any of the provisions of this letter or the
Company's policies. You will not use or disclose to any person associated with
the Company, any confidential or proprietary information belonging to any former
employer or other third party with respect to which you owe an obligation of
confidentiality under any agreement or otherwise. The Company does not need and
will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. We also expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and



--------------------------------------------------------------------------------



suggest that you refrain from having any contact with such persons until such
time as any non-solicitation obligation expires.
14.     At-Will Employment. Your employment with the Company is on an "at will"
basis, meaning that either you or the Company may terminate your employment at
any time, with or without cause or advance notice, without further obligation or
liability other than as expressly set forth in this letter. The Company also
reserves the right to modify or amend the terms of your employment at any time
at its sole discretion with reasonable advance notice, subject to the provisions
of this letter. This policy of at-will employment is the entire agreement as to
the duration of your employment and may only be modified in an express written
agreement signed by an appropriate officer of the Company.
15.    Equal Opportunity/Affirmative Action. As an employee, you will be
expected to adhere to the Company's standards of professionalism, loyalty,
integrity, honesty, reliability and respect for all. The Company is an equal
opportunity and affirmative action employer that does not permit, and will not
tolerate, the unlawful discrimination or harassment of any employees,
consultants, or third parties on the basis of sex, race, color, religion, age,
national origin or ancestry, marital status, veteran status, mental or physical
disability or medical condition, sexual orientation, pregnancy, childbirth or
related medical condition, or any other status protected by law. Any questions
regarding these policies should be directed to Human Resources.
16.    Disability Accommodation. Calix does not discriminate against disabled
applicants who are otherwise qualified and able to perform the essential
functions of a particular position. If you are an individual with a disability
and require reasonable accommodation in order to perform the essential functions
of your position, please contact Mimi Gigoux, SVP, Talent and Culture. If the
accommodation can be accomplished without creating an undue hardship, Calix will
be happy to cooperate in making this accommodation.
We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company's offer, please
sign and date this letter in the space provided below and return it to me. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.
Very truly yours,




CALIX, INC.
 
ACCEPTED AND AGREED:




By:
/s/ Mimi Gigoux
 
/s/ William Atkins
 
Mimi Gigoux
 
William Atkins
Title: SVP, Talent & Culture
 
Date:
December 21, 2013






--------------------------------------------------------------------------------



Attachment A:    List of Board Commitments
Attachment A1: List of Private Investments
Attachment B:    Confidential Information and Invention Assignment Agreement



